Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Arguments filed 11 August  2022 have been fully considered, but are moot in view of a new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite the limitation “executing a scrolling operation only during detected movement of the rotational sliding touch”, where the specification does not appear to provide support for “a scrolling operation only during detected movement of the rotational sliding touch”. This limitation constitutes a negative limitation, i.e. stating what the invention does not do (e.g., scrolling cannot occur outside of the rotational sliding touch) rather than what it does and as such, according to MPEP, has to have an explicit support in the original specification. See MPEP 2173.05(i)
Claims 2-6 and 8-14 are rejected by default.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trent (US 2004.0252109) in view of Rosenberg (US 2001.0035854)
Regarding claim 1, Trent disclose:
A portable electronic device, comprising: a housing; a non-rotatable circular input assembly accessible through an opening in the housing, the non-rotatable circular input assembly including a capacitive ring-shaped touch area configured for generating a plurality of first input signals indicative of a rotational sliding touch of an object along the capacitive ring- shaped touch area, and a central input area located at a center of the capacitive ring-shaped touch area; and a processor communicatively coupled for receiving the plurality of first input signals from the capacitive ring-shaped touch area and executing a scrolling operation only during detected movement of the rotational sliding touch (see Fig. 2, 4-6, 11; [0023-0024, 0080-0081, 0093-0094, 0116]; housing 20, non-rotatable circular input 26/30/34/35 with capacitive ring shaped touch area and central input area; capacitive ring shaped touch area to generate plurality of touch signals that indicate a rotational sliding touch; central input area, processor to receive input signals and generate action in response to executing a scroll only during detected movement).
Trent is not explicit as to, but Rosenberg disclose:
wherein the non-rotatable input assembly, accessible and movable with respect to an opening in the housing, including the capacitive touch area and the central input area, is configured for translating in a z-direction with respect to the housing and generating a press input when pressure in the z-direction is applied to the non-rotatable input assembly (see Fig. 2b, 3-8; [0039, 0045, 0058, claim 24] capacitive touch input area with z-directional movement (e.g., “button press”); housing 30/88, where touch surface is accessible and movable with respect to housing).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the known techniques of Rosenberg to that of Trent to predictably provide additional input functionality, increasing the versatility of the device by allowing a button press in the z-direction of the touch input assembly in addition to capacitive touch sensing inputs ([0045]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Trent further disclose:
capacitive ring-shaped touch area further configured with a plurality of zones, each zone for generating a different input signal when touched (see Fig. 4; [0080])
Regarding claim 3, the rejection of claim 1 is incorporated herein. Trent further disclose:
capacitive ring-shaped touch area further configured for generating an input signal when tapped (see [0095] tap input)
Regarding claim 4, the rejection of claim 1 is incorporated herein. Rosenberg further disclose:
comprising one or more switches coupled to the non-rotatable circular input assembly, the one or more switches configured for activating when the pressure in the z-direction is applied to the non-rotatable circular input assembly (see [0045, 0050]; see Trent for circular input assembly)
Regarding claim 5, the rejection of claim 1 is incorporated herein. Trent further disclose:
capacitive ring-shaped touch area including a touch sensing electrode layer (see Fig. 4; [0080])
Regarding claim 6, the rejection of claim 1 is incorporated herein. Rosenberg further disclose:
the housing includes first notches configured for preventing rotation of the circular input assembly (see Fig. 5; ‘notches’ 52 prevent rotation)
	Regarding claims 9-14, claims 9-14 are rejected under the same rationale as claims 1-6. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621